947 F.2d 941
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Gordon LAWRENCE, Plaintiff-Appellant,v.Clarence Austin HALL;  Dave F. Dean;  Larry Falls,Defendants-Appellees.
No. 91-7527.
United States Court of Appeals, Fourth Circuit.
Submitted March 18, 1991.Decided Oct. 31, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, District Judge.  (CA-89-719-R)
James Gordon Lawrence, appellant pro se.
Gregory E. Lucyk, Office of the Attorney General of Virginia, Richmond, Va., Elizabeth Kay Dillon, Woods, Rogers & Hazelgrove, Roanoke, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
James Gordon Lawrence appeals from the district court's order denying relief under 42 U.S.C. § 1983.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Lawrence v. Hall, CA-89-719-R (W.D.Va. Jan. 10, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 It is not clear whether Lawrence's motion for reconsideration was timely served in accordance with Rule 59(e), Fed.R.Civ.P., so as to toll the running of the period for filing a timely notice of appeal.   However, since Lawrence's claims are without merit, we have assumed the motion was timely served